     Case 3:19-cv-00591-BEN-JLB Document 4 Filed 04/10/19 PageID.44 Page 1 of 8



 1                 PETER R. DION-KINDEM (SBN 95267)
                   THE DION-KINDEM LAW FIRM
 2                 PETER R. DION-KINDEM, P. C.
 3   2945 Townsgate Road, Suite 200
     Westlake Village, CA 91361
 4   Telephone: (818) 883-4900
     Fax:         (818) 883-4902
 5   Email:       peter@dion-kindemlaw.com
 6   LONNIE C. BLANCHARD, III (SBN 93530)
 7   THE BLANCHARD LAW GROUP, APC
     3579 East Foothill Blvd., No. 338
 8   Pasadena, CA 91107
     Telephone: (213) 599-8255
 9   Fax:         (213) 402-3949
     Email:       lonnieblanchard@gmail.com
10

11   Attorneys for Plaintiff Vicki Hebert

12
                                      UNITED STATES DISTRICT COURT
13
                                    SOUTHERN DISTRICT OF CALIFORNIA
14
15

16   Vicki Hebert, on behalf of herself and all others       Case No. 3:19-cv-00591-BEN-JLB
     similarly situated,                                     FIRST AMENDED CLASS ACTION
17
            Plaintiff,                                       First Amended Complaint and Demand for
18
                                                             Jury Trial
19          vs.

20   Barnes & Noble, Inc., and Does 1 through 10,
21          Defendants.

22           Plaintiff Vicki Hebert (“Plaintiff”) alleges:

23          This class action alleges that certain policies and practices followed by Defendants in procuring

24          or causing to be procured consumer reports for employment purposes violate the provisions of

25          the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. 1681, et seq. Specifically, Defendants

26          violated Section 1681b(b) of the FCRA by procuring or causing to be procured consumer reports

27          for employment purposes without first making the requisite disclosures.

28          Vicki Hebert (“Plaintiff”) is a “consumer” protected by the FCRA.


                                            First Amended Complaint
                                                       1
     Case 3:19-cv-00591-BEN-JLB Document 4 Filed 04/10/19 PageID.45 Page 2 of 8



 1
          The FCRA defines a “person” as “. . . any individual, partnership, corporation, trust, estate,
 2
          cooperative, association, government or governmental sub-division, or other entity.”
 3
          Defendant Barnes & Noble, Inc. (“Barnes & Noble”) is a business entity doing business in San
 4
          Diego County, California and is a “person” as defined by the FCRA.
 5
          Plaintiff does not presently know the true names and capacities of the defendants named as Does
 6
          1 through 10 and therefore sues such defendants by these fictitious names. Plaintiff believes that
 7
          the Doe Defendants are persons or entities who are involved in the acts set forth below, either as
 8
          independent contractors, suppliers, agents, servants or employees of the known defendants, or
 9
          through entering a conspiracy and agreement with the known Defendants to perform these acts,
10
          for financial gain and profit, in violation of Plaintiff’s and Class Members’ rights. Plaintiff will
11
          request leave of Court to amend this Complaint to set forth their true names, identities and
12
          capacities when Plaintiff ascertains them.
13
          Each of the Defendants has been or is the principal, officer, director, agent, employee,
14
          representative and/or co-conspirator of each of the other defendants and in such capacity or
15
          capacities participated in the acts or conduct alleged herein and incurred liability therefor. At an
16
          unknown time, some or all the Defendants conspired with other Defendants to commit the
17
          wrongful acts described herein. These wrongful acts were committed in furtherance of such
18
          conspiracy. Defendants aided and abetted each other in committing the wrongful acts alleged
19
          herein. Each of the Defendants acted for personal gain or in furtherance of their own financial
20
          advantage in committing the acts alleged herein.
21
                                            First Cause of Action
22                                Violation of 15 U.S.C. Section 1681b(b)(2)
                                          (Against All Defendants)
23

24        Plaintiff realleges all the preceding paragraphs.

25        The FCRA defines a “consumer report” as “any written, oral, or other communication of any

26        information by a consumer reporting agency bearing on a consumer’s credit worthiness, credit

27        standing, credit capacity, character, general reputation, personal characteristics, mode of living

28        which is used or expected to be used for. . . (B) employment purposes.”

                                          First Amended Complaint
                                                     2
     Case 3:19-cv-00591-BEN-JLB Document 4 Filed 04/10/19 PageID.46 Page 3 of 8



 1
          Barnes & Noble, as standard practice, routinely procures or causes to be procured “consumer
 2
          reports” from consumer reporting agencies about consumers for employment purposes.
 3
          15 U.S.C. Section 1681b(b) regulates the conduct of “persons” who furnish, use, procure or
 4
          cause to be procured a “consumer report” for employment purposes as follows:
 5
                 (b) Conditions for furnishing and using consumer reports for employment purposes
 6
                        (1) Certification from user
 7
                 A consumer reporting agency may furnish a consumer report for employment purposes
 8
                 only if --
 9
                               (A) the person who obtains such report from the agency certifies to the
10                      agency that--

11                                      (i) the person has complied with paragraph (2) with respect to the
                                consumer report, and the person will comply with paragraph (3) with
12                              respect to the consumer report if paragraph (3) becomes applicable; and
13                                      (ii) information from the consumer report will not be used in
14                              violation of any applicable Federal or State equal employment opportunity
                                law or regulation; and
15
                                (B) the consumer reporting agency provides with the report, or has
16                      previously provided, a summary of the consumer’s rights under this subchapter,
                        as prescribed by the Bureau under section 1681g(c)(3) of this title.
17
                        (2) Disclosure to consumer
18

19                              (A) In general

20                            Except as provided in subparagraph (B), a person may not procure a
                        consumer report, or cause a consumer report to be procured, for employment
21                      purposes with respect to any consumer, unless--

22                                     (i) a clear and conspicuous disclosure has been made in writing to
                                the consumer at any time before the report is procured or caused to be
23                              procured, in a document that consists solely of the disclosure, that a
24                              consumer report may be obtained for employment purposes; and

25                                      (ii) the consumer has authorized in writing (which authorization
                                may be made on the document referred to in clause (i)) the procurement of
26                              the report by that person. . . . (Emphasis added.)
27

28

                                        First Amended Complaint
                                                   3
     Case 3:19-cv-00591-BEN-JLB Document 4 Filed 04/10/19 PageID.47 Page 4 of 8



 1
          In or about September of 2018, Plaintiff , a resident San Diego County, California, applied for a
 2
          job with Barnes & Noble. As part of the application process, Barnes & Noble procured or caused
 3
          to be procured a consumer report regarding Plaintiff from First Advantage, a consumer reporting
 4
          agency.
 5
          Barnes & Noble violated Section 1681b(b)(2) by procuring or causing to be procured a consumer
 6
          report for employment purposes regarding Plaintiff and other class members without making the
 7
          required “clear and conspicuous disclosure . . . in a document that consists solely of the
 8
          disclosure.”
 9
          For example, the disclosure contains a liability waiver in which Barnes & Noble’s consumer
10
          reporting agency, First Advantage, purports to “expressly disclaim[] any warranties or
11
          responsibility or damages associated with or arising out of information provided herein.” This
12
          extraneous information pulls an applicant’s attention away from his or her privacy rights
13
          protected by the FCRA by calling his attention to the rights that he or she is giving up.
14
          The disclosure also contains additional information violative of the FCRA in which Defendant
15
          informs applicants that “[n]othing contained herein should be construed as legal advice or
16
          guidance.”
17
          More confusing still is extraneous information in which Defendant’s disclosure, which was
18
          provided to prospective employees (like Plaintiff), states that “Employers should consult their
19
          own counsel about their compliance responsibilities under the FCRA and applicable state law.”
20
          The inclusion of this disclaimer has absolutely nothing whatsoever to do with providing
21
          prospective employees with a stand-alone FCRA disclosure. In fact, this disclaimer is directed
22
          not to prospective employees at all but, rather, to employers. This simply has no place in a
23
          disclosure for potential employees.
24
          The disclosure also haphazardly lumps consumer reports and investigative reports together by
25
          describing both as including information on character, general reputation, personal
26
          characteristics, and mode of living. The disclosure does not bother distinguishing between
27
          regular and investigative consumer reports or state whether the information subsequently
28

                                         First Amended Complaint
                                                    4
     Case 3:19-cv-00591-BEN-JLB Document 4 Filed 04/10/19 PageID.48 Page 5 of 8



 1
          provided applies to only one or the other. (Cf 15 U.S.C. § 1681a(d)(1) (defining “consumer
 2
          report”) with 15 U.S.C. § 1681a(e) (defining “investigative consumer report”).)
 3
          Notably, the disclosure goes on to inform applicants that the notice and authorization purportedly
 4
          constitutes a contractual commitment by the applicant that provides Defendant with permanent
 5
          unfettered access to procure both consumer reports and investigative consumer reports during the
 6
          entire “course of your employment” with Barnes & Noble. The ongoing nature of this
 7
          contractual provision is not clear much less closely related to the consumer report disclosure—it
 8
          serves only to further pull the employee’s attention away from the required disclosure and the
 9
          employee’s privacy rights protected by the FCRA.
10
          Barnes & Noble knew or should have known about its legal obligations under the FCRA. Barnes
11
          & Noble obtained or had available substantial written materials that apprised it of its duties under
12
          the FCRA. Any reasonable employer knows about or can easily discover these obligations.
13
          Barnes & Noble either knew or recklessly failed to know the disclosure requirements of Section
14
          1681b(b)(2) and that its acts in procuring or causing to be procured a consumer report regarding
15
          Plaintiff and other class members without providing the required disclosure to them was facially
16
          contrary to the express language of Section 1681b(b)(2) and all administrative guidance available
17
          and violated the law. Despite knowing of these legal obligations, Barnes & Noble intentionally
18
          and/or recklessly acted consciously in breaching its known duties and depriving Plaintiff and
19
          other Class members their rights under the FCRA.
20
          As a result of these FCRA violations, Barnes & Noble is liable for statutory damages from $100
21
          to $1,000 for each violation pursuant to 15 U.S.C. Section 1681n(a)(1)(A), punitive damages
22
          pursuant to 15 U.S.C. Section 1681n(a)(2), and attorney’s fees and costs pursuant to Section
23
          1681n and Section 1681o.
24
                                      CLASS ACTION ALLEGATIONS
25

26        Plaintiff brings this claim for herself and on behalf of a class initially defined as follows:

27

28

                                          First Amended Complaint
                                                     5
     Case 3:19-cv-00591-BEN-JLB Document 4 Filed 04/10/19 PageID.49 Page 6 of 8



 1               All persons residing in the United States (including all territories and other political
                 subdivisions of the United States) as to whom Barnes & Noble or any of its related
 2               companies procured or caused to be procured a consumer report for employment
 3               purposes on or after five years prior to the filing of the complaint to the date set by the
                 court without first providing a clear and conspicuous disclosure in writing to the
 4               consumer at any time before the report was procured or caused to be procured, in a
                 document that consisting solely of the disclosure, that a consumer report may be obtained
 5               for employment purposes.
 6
          Numerosity. The members of the Class are believed to be over 1,000 and are so numerous that
 7
          joinder of all members is impractical. The names and addresses of the Class members are
 8
          identifiable through documents maintained by the Defendants, and the Class members may be
 9
          notified of the pendency of this action by published and/or mailed notice.
10
          Existence and Predominance of Common Questions of Law and Fact. Common questions of
11
          law and fact exist as to all members of the Class. These questions predominate over the questions
12
          affecting only individual members. These common legal and factual questions include, among
13
          other things:
14
          a.     Whether Defendants violated Section 1681b(b) by procuring or causing to be procured
15
                 consumer reports for employment purposes without making the required “clear and
16
                 conspicuous” disclosure “in a document that consists solely of the disclosure” as required
17
                 by Section 1681b(b)(2)(A)(i).
18
          b.     Whether Defendants’ violations were willful.
19
          Typicality. Plaintiff’s class claims are typical of the claims of Class members. Plaintiff for class
20
          certification purposes seeks only statutory and punitive damages. In addition, Plaintiff is entitled
21
          to the same relief under the class claims as the other members of the Class.
22
          Adequacy. Plaintiff is an adequate representative of the Class members because Plaintiff’s
23
          interests coincide with and are not antagonistic to the interests of the Class members. Plaintiff
24
          has retained counsel competent and experienced in FCRA class action litigation, and Plaintiff
25
          intends to prosecute this action vigorously. The interests of members of the Class will be fairly
26
          and adequately protected by Plaintiff and Plaintiff’s counsel.
27

28

                                          First Amended Complaint
                                                     6
     Case 3:19-cv-00591-BEN-JLB Document 4 Filed 04/10/19 PageID.50 Page 7 of 8



 1
           Superiority. Questions of law and fact common to the Class members predominate over
 2
           questions affecting only individual members, and a class action is superior to other available
 3
           methods for fair and efficient adjudication of the controversy. The statutory and punitive
 4
           damages sought by each member are such that individual prosecution would prove burdensome
 5
           and expensive given the complex and extensive litigation necessitated by Defendants’ conduct. It
 6
           would be virtually impossible for the members of the Class individually to redress effectively the
 7
           wrongs done to them. Even if the members of the Class themselves could afford such individual
 8
           litigation, it would be an unnecessary burden on the Courts. Furthermore, individualized
 9
           litigation presents a potential for inconsistent or contradictory judgments and increases the delay
10
           and expense to all parties and to the court system presented by the complex legal and factual
11
           issues raised by Defendants’ conduct. By contrast, the class action device will result in
12
           substantial benefits to the litigants and the Court by allowing the Court to resolve numerous
13
           individual claims based upon a single set of proof in a case.
14
            WHEREFORE, Plaintiff demands a jury trial and requests that judgment be entered against all
15
     Defendants as follows:
16
           For an order certifying the proposed FCRA class and appointing Plaintiff and Plaintiff’s
17
           undersigned counsel of record to represent same;
18
           For statutory damages;
19
           For punitive damages;
20
           For attorney’s fees and costs;
21
           For interest as provided by law;
22
           For such other and further relief as the Court deems proper.
23

24

25

26

27

28

                                            First Amended Complaint
                                                       7
     Case 3:19-cv-00591-BEN-JLB Document 4 Filed 04/10/19 PageID.51 Page 8 of 8



 1
           Dated: April 10, 2019                  THE DION-KINDEM LAW FIRM
 2

 3

 4                                                BY: ________________________________
                                                          PETER R. DION-KINDEM, P.C.
 5                                                        PETER R. DION-KINDEM
                                                          Attorney for Plaintiff Vicki Hebert
 6

 7                                            Demand for Jury Trial
 8
           Plaintiff demands a jury trial.
 9
           Dated: April 10, 2019                  THE DION-KINDEM LAW FIRM
10

11

12                                                BY: ________________________________
                                                          PETER R. DION-KINDEM, P.C.
13                                                        PETER R. DION-KINDEM
                                                          Attorney for Plaintiff Vicki Hebert
14
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             First Amended Complaint
                                                        8
